HENDRY, Chief Judge
(dissenting).
I am impelled to dissent from the majority opinion.
While it is true that nonsuits no longer exist in Florida, Crews v. Dobson, Fla.1965, 177 So.2d 202, it is my view that Rule 1.35 (a) (2), 30 F.S.A., would, in view of the facts of this case afford a legal basis for a dismissal without prejudice.
The order granting the plaintiff a non-suit should be construed as an order of dismissal without prejudice under Rule 1.35, supra. This result would best serve the ends of justice.